COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Alston and Senior Judge Coleman

FINDLAY FINE JEWELRY CORPORATION AND
  FEDERAL INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 1678-09-4                                         PER CURIAM
                                                                  DECEMBER 29, 2009
HANADI ASFOUR


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Richard S. Sperbeck; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellants.

                 (M. Thomas McWeeny; Koonz, McKenney, Johnson, DePaolis &
                 Lightfoot, L.L.P., on brief), for appellee.


       Findlay Fine Jewelry Corporation and Federal Insurance Company (hereinafter referred

to as employer) appeal a decision of the Workers’ Compensation Commission finding that

Hanadi Asfour (claimant) was entitled to temporary total disability benefits having proved she

made a reasonable effort to market her residual work capacity. Employer contends the

commission erred in determining that claimant made adequate marketing efforts. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Asfour

v. Findlay Fine Jewelry Corporation, VWC File No. 237-22-45 (July 2, 2009). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.